Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-9, 12-16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being antedated by United States Patent No.: US 9,439,067 B2 (Cherian et al.).

As Per Claim 1: Cherian et al. teaches: A method for network security management, the method comprising:
- receiving, by a first network device, a session request from a terminal device, wherein the session request is used to request establishment of a first session with a first data network;
- determining, by the first network device, whether the terminal device has been authenticated by the first data network; and
- in response to determining that the terminal device has been authenticated by the first data network, authorizing, by the first network device, the terminal device to establish the first session with the first data network.
	(Cherian et al., Column 9 Line 35 – Column 10 Line 19, “FIG. 4 is a flow diagram illustrating a first example of performing efficient link setup and authentication for a client station. At steps 0a and 0b, while 
	rMSK=KDF (K, S);
	K=rRK; and
	S=rMSK label|“\0”|SEQ| length.
	The station/terminal 302 packs the one or more messages as information elements (IEs) (or parameters/payload) of an association request (Step 3). For example, such association request may include: 1) EAP re-authentication initiate (Message Integrity using rIK); 2) DHCP Discover with Rapid Commit (Encrypted & Message integrity using KCK/KEK); and/or 3) EAPOL-Key (SNonce, ANonce) (Message integrity using KCK). The EAPOL-Key may be configured as an entire frame or subset. The ANonce (i.e., access point nonce) may be selected by the station/terminal 302 and sent to the access point AP2 304B. The access point (AP2) 304B can ensure that the station/terminal 302 is using an ANonce sent in the past several seconds/milliseconds (e.g., a recent ANonce obtained from the beacon for the AP2), for example. The access point AP2 304B holds the DHCP & EAPOL-Key message until it receives a root Master Session Key (rMSK) from the authentication server 308. The access point AP2 304B generates a PTK from the rMSK. The access point AP2 304B performs a Message Integrity Code (MIC) exchange for the DHCP & EAPOL Key messages and decrypts the DHCP. The access point AP2 304B uses the rMSK to derive 
	In various examples, the ANonce may be sent by the AP2 304B either using the beacon to allow stations that use passive scanning, or in a Probe Response message when active scanning is used. When the ANonce is sent by the AP2 304B using the beacon, the ANonce may be changed in every beacon, or a multiple of beacons. The station 302 may include the ANonce picked by the station 302 in the Association Request message sent from the station 302 to AP2 304B.”).

As Per Claim 2: The rejection of claim 1 is incorporated and further Cherian et al. teaches:
- the session request comprises authentication information of the first data network; and
- the determining, by the first network device, whether the terminal device has been authenticated by the first data network comprises:
- determining whether the authentication information of the first data network is the same as authentication information for a session for which the terminal device has been successfully authenticated.
	(Cherian et al., Column 9 Line 35 – Column 10 Line 19, “FIG. 4 is a flow diagram illustrating a first example of performing efficient link setup and authentication for a client station. At steps 0a and 0b, while communicatively coupled to a first access point AP1 304A, the station/terminal (STA) 302 may perform full EAP authentication. Upon moving (step 1) closer to a second access point AP2 304B, and detecting its beacon (step 2), the station/terminal 302 may seek to re-authenticate itself via the second access point AP2 304B. In this process, the access point 304B transmits a beacon/probe which includes a capability indicator for Fast Initial Link Setup (FILS). The capability indicator may indicate the ability to handle an association request with the bundled ERP and DHCP-Rapid-Discovery. In step 3, the station/terminal 302 
	rMSK=KDF (K, S);
	K=rRK; and
	S=rMSK label|“\0”|SEQ| length.
	The station/terminal 302 packs the one or more messages as information elements (IEs) (or parameters/payload) of an association request (Step 3). For example, such association request may include: 1) EAP re-authentication initiate (Message Integrity using rIK); 2) DHCP Discover with Rapid Commit (Encrypted & Message integrity using KCK/KEK); and/or 3) EAPOL-Key (SNonce, ANonce) (Message integrity using KCK). The EAPOL-Key may be configured as an entire frame or subset. The ANonce (i.e., access point nonce) may be selected by the station/terminal 302 and sent to the access point AP2 304B. The access point (AP2) 304B can ensure that the station/terminal 302 is using an ANonce sent in the past several seconds/milliseconds (e.g., a recent ANonce obtained from the beacon for the AP2), for example. The access point AP2 304B holds the DHCP & EAPOL-Key message until it receives a root Master Session Key (rMSK) from the authentication server 308. The access point AP2 304B generates a PTK from the rMSK. The access point AP2 304B performs a Message Integrity Code (MIC) exchange for the DHCP & EAPOL Key messages and decrypts the DHCP. The access point AP2 304B uses the rMSK to derive KCK/KEK to protect a DHCP-acknowledge and an EAPOL Key message before sending to the station/terminal 302.
	In various examples, the ANonce may be sent by the AP2 304B either using the beacon to allow stations that use passive scanning, or in a Probe Response message when active scanning is used. When the ANonce is sent by the AP2 304B using the beacon, the ANonce may be changed in every beacon, or a multiple of beacons. The station 302 may include the ANonce picked by the station 302 in the Association Request message sent from the station 302 to AP2 304B.”).

As Per Claim 5: The rejection of claim 2 is incorporated and further Cherian et al. teaches:
- the authentication information of the first data network is identifier information of the first data network.
	(Cherian et al., Column 14 Line 50 – Column 15 Line 23, “The association response sent from the AP 304 (which includes the ANonce), is integrity-protected using the ANonce. Information elements other than the ANonce in the association response may also be encrypted. Thus, the AP 304 may “pre-protect” (i.e., pre-encrypt/pre-integrity-protect) the association response using a PTK generated at the AP 304 using the SNonce obtained from the STA 302 in the association request, a rMSK obtained from the AS 308, and the locally generated ANonce that has not yet been transmitted to the STA 302. Upon receiving the association response, the STA 302 extracts the ANonce from the association response, generates the PTK, and verifies the integrity protection of the message. Thus, the STA 302 “post-validates” the message based on a key obtained from the message. Such pre-protection and post-validation may enable faster link setup than conventional handshake schemes that first confirm keys and then protect data using the keys. 
	The embodiment of FIG. 16 may thus enable the STA 302 to perform a modified 4-way handshake for link setup without first listening for a beacon or soliciting a probe response. This may reduce link setup time and conserve power at the STA 302. It should be noted that because the STA 302 does not wait for a beacon/probe response, the STA 302 may use an alternative addressing mechanism for the unprotected association request. For example, when the AP 304 is “known” to the STA 302, the STA 302 may have previously stored a basic service set identifier (BSSID) of the AP 304 in a memory of the STA 302. To initiate link setup, the STA 302 may retrieve the stored BSSID and may send the unprotected association request to the AP 304 based on the BSSID. Situations in which the AP 304 may be “known” to the STA 302 include when the AP 304 has previously been visited by the STA 302 (e.g., a “home” AP or an “office” AP), and when the STA 302 has not moved recently (e.g., as determined by a cellular and/or global positioning 

As Per Claim 6: The rejection of claim 5 is incorporated and further Cherian et al. teaches:
- the authentication information of the first data network is a data network number (DNN) of the first data network.
	(Cherian et al., Column 14 Line 50 – Column 15 Line 23, “The association response sent from the AP 304 (which includes the ANonce), is integrity-protected using the ANonce. Information elements other than the ANonce in the association response may also be encrypted. Thus, the AP 304 may “pre-protect” (i.e., pre-encrypt/pre-integrity-protect) the association response using a PTK generated at the AP 304 using the SNonce obtained from the STA 302 in the association request, a rMSK obtained from the AS 308, and the locally generated ANonce that has not yet been transmitted to the STA 302. Upon receiving the association response, the STA 302 extracts the ANonce from the association response, generates the PTK, and verifies the integrity protection of the message. Thus, the STA 302 “post-validates” the message based on a key obtained from the message. Such pre-protection and post-validation may enable faster link setup than conventional handshake schemes that first confirm keys and then protect data using the keys. 
	The embodiment of FIG. 16 may thus enable the STA 302 to perform a modified 4-way handshake for link setup without first listening for a beacon or soliciting a probe response. This may reduce link setup time and conserve power at the STA 302. It should be noted that because the STA 302 does not wait for a beacon/probe response, the STA 302 may use an alternative addressing mechanism for the unprotected association request. For example, when the AP 304 is “known” to the STA 302, the STA 302 may have previously stored a basic service set identifier (BSSID) of the AP 304 in a memory of the STA 302. To initiate link setup, the STA 302 may retrieve the stored BSSID and may send the unprotected association request 

As Per Claim 7: The rejection of claim 2 is incorporated and further Cherian et al. teaches:
- the authentication information of the first data network is identifier information of a server corresponding to the first data network.
	(Cherian et al., Column 9 Line 35 – Column 10 Line 19, “FIG. 4 is a flow diagram illustrating a first example of performing efficient link setup and authentication for a client station. At steps 0a and 0b, while communicatively coupled to a first access point AP1 304A, the station/terminal (STA) 302 may perform full EAP authentication. Upon moving (step 1) closer to a second access point AP2 304B, and detecting its beacon (step 2), the station/terminal 302 may seek to re-authenticate itself via the second access point AP2 304B. In this process, the access point 304B transmits a beacon/probe which includes a capability indicator for Fast Initial Link Setup (FILS). The capability indicator may indicate the ability to handle an association request with the bundled ERP and DHCP-Rapid-Discovery. In step 3, the station/terminal 302 generates a re-authentication master session keys (rMSK) (see FIG. 13) using ERP before sending the association request, where:
	rMSK=KDF (K, S);
	K=rRK; and
	S=rMSK label|“\0”|SEQ| length.

	In various examples, the ANonce may be sent by the AP2 304B either using the beacon to allow stations that use passive scanning, or in a Probe Response message when active scanning is used. When the ANonce is sent by the AP2 304B using the beacon, the ANonce may be changed in every beacon, or a multiple of beacons. The station 302 may include the ANonce picked by the station 302 in the Association Request message sent from the station 302 to AP2 304B.”).

As Per Claim 8: Claim 8 is substantially a restatement of the method of claim 1 as an apparatus and is rejected under substantially the same reasoning.

As Per Claim 9: The rejection of claim 8 is incorporated and further claim 9 is substantially a restatement of the method of claim 2 as an apparatus and is rejected under substantially the same reasoning.

As Per Claim 12: The rejection of claim 9 is incorporated and further claim 12 is substantially a restatement of the method of claim 5 as an apparatus and is rejected under substantially the same reasoning.

As Per Claim 13: The rejection of claim 12 is incorporated and further claim 13 is substantially a restatement of the method of claim 6 as an apparatus and is rejected under substantially the same reasoning.

As Per Claim 14: The rejection of claim 9 is incorporated and further claim 14 is substantially a restatement of the method of claim 7 as an apparatus and is rejected under substantially the same reasoning.

As Per Claim 15: Claim 15 is substantially a restatement of the method of claim 1 as a non-transitory computer storage medium and is rejected under substantially the same reasoning.

As Per Claim 16: The rejection of claim 15 is incorporated and further claim 16 is substantially a restatement of the method of claim 2 as a non-transitory computer storage medium and is rejected under substantially the same reasoning.

As Per Claim 19: The rejection of claim 16 is incorporated and further claim 19 is substantially a restatement of the method of claim 5 as a non-transitory computer storage medium and is rejected under substantially the same reasoning.

As Per Claim 20: The rejection of claim 19 is incorporated and further claim 20 is substantially a restatement of the method of claim 6 as a non-transitory computer storage medium and is rejected under substantially the same reasoning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 10-11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No.: US 9,439,067 B2 (Cherian et al.) in view of United States Patent Application Publication No.: US 2019/0246275 A1 (NAKARMI et al.).

As Per Claim 3: The rejection of claim 1 is incorporated and further Cherian et al. teaches:
- receiving, by the first network device, a second session request from a second terminal device, wherein the second session request is used to request establishment of a second session with the first data network; in response to determining that the second terminal device has not been authenticated by the first data network, initiating, by the first network device, authentication between the second terminal device and the first data network; and after the authentication between the second terminal device and the first data network succeeds, storing, by the first network device, authentication information for the first second session 
	(Cherian et al., Column 15 Line 65 – Column 16 Line 40, “FIG. 19 is a flow diagram illustrating messaging that may be performed according to other aspects of link setup and authentication. In 
	Selected messages and operations illustrated in FIG. 16 may correspond to messages and operations illustrated in FIGS. 4-11, with the following modifications. The STA 302 may initiate a first link setup 1902 with the AP 304 using a first ANonce (e.g., ANonce[x]). In a particular embodiment, the first ANonce may have previously been sent by the AP 304 and received by the STA 302 via a beacon or probe response (e.g., as shown at step 2a), retrieved from a memory of the STA 302 (e.g., as shown at step 2b), or any combination thereof.
	During the first link setup 1902, the STA 302 may transmit an association request to the AP 304 using the first ANonce (e.g., ANonce[x]). The AP 304 may provide a second ANonce (e.g., ANonce[x+1]) to the STA 302 during the first link setup 1902. The second ANonce may be for use in a subsequent second link setup 1904 with the AP 304. For example, the second ANonce may be provided in an association response (e.g., as shown at step 4a), in an EAPOL message (e.g., as shown at step 4b), or any combination thereof.
	When the STA 302 initiates the second link setup 1904 with the AP 304, the STA 302 may use the second ANonce (e.g., ANonce[x+1]) instead of waiting for a beacon or soliciting a probe response. In a particular embodiment, the second ANonce (e.g., ANonce[x+1] may have a validity lifetime that is set by the AP 304, and the STA 302 may determine that the second ANonce is valid, at step 5a, prior to initiating the second link setup 1904. If the second ANonce is determined to be invalid, the STA 302 may proceed as described with reference to FIG. 20.
	Upon determining that the second ANonce (e.g., ANonce[x+1]) is valid, the STA may initiate the second link setup 1904 using the second ANonce. During the second link setup 1904, the STA 302 may send a second association request using the second ANonce, as shown at step 6. The STA 302 may also 

Cherian et al. does not explicitly teach the following limitation however NAKARMI et al. in analogous art does teach the following limitation:
- into a unified data management network element.
	(NAKARMI et al., Paragraph [0033], “In a feature of the invention, the network node 106 of the serving PLMN 112 obtains the secret identifier 110 of the UE 102, for example, via one or more messages 101 sent by a network node 116 (or any other permitted device) of the home PLMN 114. By revealing this secret identifier 110 to the serving PLMN 112, the home PLMN 114 allows the network node 106 of the serving PLMN 112 to perform the operation 108. Other features of the operation, structure, and features of the communication system 100 and the devices and networks therein shown in FIG. 1 will be introduced and explained below with reference to the remaining figures. The network node 116 may for example be an Authentication Server Function (AUSF), Authentication Credential Repository and Processing Function (ARPF), Unified Data Management (UDM), AAA-server (Authentication, Authorization and Accounting server), Structured Data Storage Function (SDSF), and Unstructured Data Storage Function (UDSF).”).
	It would have been an obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a Unified Data Management (UDM) element such as demonstrated by NAKARMI et al. as using a particular data consolidation standard such as UDM for its intended purpose would be an obvious interchangeable variation readily implemented with expectations of success. 

As Per Claim 4: The rejection of claim 1 is incorporated and further Cherian et al. teaches:
- wherein the authorizing, by the first network device, the terminal device to establish the first session with the first data network comprises: sending, by the first network device, a session authentication or authorization policy query request to a (
	(Cherian et al., Column 9 Line 35 – Column 10 Line 19, “FIG. 4 is a flow diagram illustrating a first example of performing efficient link setup and authentication for a client station. At steps 0a and 0b, while communicatively coupled to a first access point AP1 304A, the station/terminal (STA) 302 may perform full EAP authentication. Upon moving (step 1) closer to a second access point AP2 304B, and detecting its beacon (step 2), the station/terminal 302 may seek to re-authenticate itself via the second access point AP2 304B. In this process, the access point 304B transmits a beacon/probe which includes a capability indicator for Fast Initial Link Setup (FILS). The capability indicator may indicate the ability to handle an association request with the bundled ERP and DHCP-Rapid-Discovery. In step 3, the station/terminal 302 generates a re-authentication master session keys (rMSK) (see FIG. 13) using ERP before sending the association request, where:
	rMSK=KDF (K, S);
	K=rRK; and
	S=rMSK label|“\0”|SEQ| length.
	The station/terminal 302 packs the one or more messages as information elements (IEs) (or parameters/payload) of an association request (Step 3). For example, such association request may include: 1) EAP re-authentication initiate (Message Integrity using rIK); 2) DHCP Discover with Rapid Commit (Encrypted & Message integrity using KCK/KEK); and/or 3) EAPOL-Key (SNonce, ANonce) (Message integrity using KCK). The EAPOL-Key may be configured as an entire frame or subset. The ANonce (i.e., access point nonce) may be selected by the station/terminal 302 and sent to the access point AP2 304B. The access point (AP2) 304B can ensure that the station/terminal 302 is using an ANonce sent in the past several seconds/milliseconds (e.g., a recent ANonce obtained from the beacon for the AP2), for example. The access point AP2 304B holds the DHCP & EAPOL-Key message until it receives a root Master Session Key (rMSK) from the authentication server 308. The access point AP2 304B generates a PTK from the rMSK. The access point AP2 304B performs a Message Integrity Code (MIC) exchange for the DHCP & EAPOL Key messages and decrypts the DHCP. The access point AP2 304B uses the rMSK to derive KCK/KEK to protect a DHCP-acknowledge and an EAPOL Key message before sending to the station/terminal 302.
	In various examples, the ANonce may be sent by the AP2 304B either using the beacon to allow stations that use passive scanning, or in a Probe Response message when active scanning is used. When the ANonce is sent by the AP2 304B using the beacon, the ANonce may be changed in every beacon, or a multiple of beacons. The station 302 may include the ANonce picked by the station 302 in the Association Request message sent from the station 302 to AP2 304B.”).
	(Cherian et al., Column 15 Line 65 – Column 16 Line 40, “FIG. 19 is a flow diagram illustrating messaging that may be performed according to other aspects of link setup and authentication. In particular, FIG. 19 illustrates providing, during a first link setup a “next” ANonce that can be used during a second link setup subsequent to the first link setup.
	Selected messages and operations illustrated in FIG. 16 may correspond to messages and operations illustrated in FIGS. 4-11, with the following modifications. The STA 302 may initiate a first link setup 1902 with the AP 304 using a first ANonce (e.g., ANonce[x]). In a particular embodiment, the first ANonce may have previously been sent by the AP 304 and received by the STA 302 via a beacon or probe response (e.g., as shown at step 2a), retrieved from a memory of the STA 302 (e.g., as shown at step 2b), or any combination thereof.
	During the first link setup 1902, the STA 302 may transmit an association request to the AP 304 using the first ANonce (e.g., ANonce[x]). The AP 304 may provide a second ANonce (e.g., ANonce[x+1]) to the STA 302 during the first link setup 1902. The second ANonce may be for use in a subsequent second link setup 1904 with the AP 304. For example, the second ANonce may be provided in an association response (e.g., as shown at step 4a), in an EAPOL message (e.g., as shown at step 4b), or any combination thereof.
	When the STA 302 initiates the second link setup 1904 with the AP 304, the STA 302 may use the second ANonce (e.g., ANonce[x+1]) instead of waiting for a beacon or soliciting a probe response. In a particular embodiment, the second ANonce (e.g., ANonce[x+1] may have a validity lifetime that is set by the AP 304, and the STA 302 may determine that the second ANonce is valid, at step 5a, prior to initiating the second link setup 1904. If the second ANonce is determined to be invalid, the STA 302 may proceed as described with reference to FIG. 20.
	Upon determining that the second ANonce (e.g., ANonce[x+1]) is valid, the STA may initiate the second link setup 1904 using the second ANonce. During the second link setup 1904, the STA 302 may send a second association request using the second ANonce, as shown at step 6. The STA 302 may also receive a third ANonce (e.g., ANonce[x+2]), to be used in a subsequent third link setup with the AP 304, as shown at step 7a or 7b.”).

Cherian et al. does not explicitly teach the following limitation however NAKARMI et al. in analogous art does teach the following limitation:
- a unified data management network element
	(NAKARMI et al., Paragraph [0032], “FIG. 1 illustrates a communication system 100 that includes a home PLMN 114 for a UE 102 and a serving PLMN 112 that provides network access and services to the UE 102. As shown in FIG. 1, the serving PLMN 112 includes a network node 106 (among a plurality of network devices that are not explicitly shown), which is configured to perform at least an operation 108 related to the UE 102 (other UE-related operations performed may exist but are not shown). In some examples, a secret identifier 110 of the UE 102 must be available to the network node 106 (or to the serving PLMN 112, generally) in order for the operation 108 to be performed. By default, however, this secret identifier 110 may be kept as a secret between the home PLMN 114 and the UE 102 (and potentially other devices and/or networks to which the secret identifier 110 has been revealed previously). As such, in at least some examples, the serving PLMN 112 may be required to obtain the secret identifier 110 as a prerequisite to performing the operation 108. The UE may be for example a mobile phone, a laptop a tablet and an embedded device in e.g. white goods (such as refrigerator) or a vehicle (such as an infotainment system in the dashboard of a car or truck). The network node 106 may for example be an Access and Mobility Management Function (AMF), Security Anchor Function (SEAF), Security Context Management Function (SCMF), Session management Function (SMF) and Policy Control Function (PCF).”).
	(NAKARMI et al., Paragraph [0033], “In a feature of the invention, the network node 106 of the serving PLMN 112 obtains the secret identifier 110 of the UE 102, for example, via one or more messages 101 sent by a network node 116 (or any other permitted device) of the home PLMN 114. By revealing this secret identifier 110 to the serving PLMN 112, the home PLMN 114 allows the network node 106 of the serving PLMN 112 to perform the operation 108. Other features of the operation, structure, and features of the communication system 100 and the devices and networks therein shown in FIG. 1 will be introduced and explained below with reference to the remaining figures. The network node 116 may for example be an Authentication Server Function (AUSF), Authentication Credential Repository and Processing Function (ARPF), Unified Data Management (UDM), AAA-server (Authentication, Authorization and Accounting server), Structured Data Storage Function (SDSF), and Unstructured Data Storage Function (UDSF).”).
	It would have been an obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a Unified Data Management (UDM) element such as demonstrated by NAKARMI et al. as using a particular data consolidation standard such as UDM for its intended purpose would be an obvious interchangeable variation readily implemented with expectations of success. 

As Per Claim 10: The rejection of claim 8 is incorporated and further claim 10 is substantially a restatement of the method of claim 3 as an apparatus and is rejected under substantially the same reasoning.

As Per Claim 11: The rejection of claim 8 is incorporated and further claim 11 is substantially a restatement of the method of claim 4 as an apparatus and is rejected under substantially the same reasoning.

As Per Claim 17: The rejection of claim 15 is incorporated and further claim 17 is substantially a restatement of the method of claim 3 as a non-transitory computer storage medium and is rejected under substantially the same reasoning.

As Per Claim 18: The rejection of claim 15 is incorporated and further claim 18 is substantially a restatement of the method of claim 4 as a non-transitory computer storage medium and is rejected under substantially the same reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN A KAPLAN whose telephone number is (571)270-3170. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A KAPLAN/Examiner, Art Unit 2434